Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 01/13/2021.
Claims 1-14 are examined in this office action.

Election/Restrictions
Applicant’s election without traverse of Group I drawn to claims 1-14 in the reply filed on 01/13/2021 is acknowledged.
Cancellation of claims 13-20 is acknowledged. 

Claim Objections
7.	Claims 1-14 are objected to because of the following informalities:  The claim numbering is inaccurate. Claim 4 is missing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, the claim recites in part “about 2 inch to about 24 in” in lines 1-2. The term "about” is a relative term which renders the claim indefinite. The term "about " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, as best understood, the Office has interpreted the range “about”, including a few numbers above and below 2 inch”.
Regarding claim 11, the claim recites in part “about 2 in. to about 10” in lines 1-2. The term "about” is a relative term which renders the claim indefinite. The term "about " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, as best understood, the Office has interpreted the range “about”, including a few numbers above and below 2 inch”.
Regarding claim 13, the claim recites in part “from about eight to about thirty boxes” in lines 2-3. The term "about” is a relative term which renders the claim indefinite. The term "about " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Balmer et al. (US 20110042252 A1) in view of Culpepper et al. (US 20180202166 A1), and in further view of Hooper (US 20050229548 A1).
Regarding claim 1, Balmer discloses a method of packaging a plurality panels (10) in a box (30, Figs. 3 and 5), the method comprising: 
providing a plurality of panels (10, Fig. 3) including a first panel and a second panel (See Fig. 3 shows at least a first panel and second panel), each panel having a front face (11), a rear face (12), top edge (21), a bottom edge (23), and a support member (52) secured to the rear face (12); 
placing the first panel within a box (Fig. 2), the box having a first side, a second side, a top side, and a bottom side (Fig. 8); and 
placing the second panel within the box next to the first siding panel (Fig. 2).
However Balmer does not expressly disclose that these panels are siding panel.
Culpepper in a related invention teaches siding panels (Fig. 3A and 3B, [0055]) having a front face (202), a rear face (204), top edge (210), a bottom edge (212), and a support member (100) secured to the rear face (204, Fig. 2A).
Therefore, it would have been an obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packaging of the panels as taught by Balmer, by incorporating the siding panels as taught by Culpepper. Doing so would provide a means to package siding panels.
	Balmer as modified above does not expressly disclose placing the panels vertically within a box.
Hooper teaches the placing of objects vertically within a box during packaging.
Hooper. Doing so would provide an automated packing of cartons with vertically oriented objects [0020], and for improved visibility of the items in the box [0004].
Balmer as modified above further teaches:
Regarding claim 2, further comprising positioning the front face of the first siding panel adjacent the front face of the second siding panel (Fig. 2 of Hooper).
Regarding claim 3, comprising positioning the top edge of the first siding panel adjacent the top side of the box, and positioning the bottom edge of the first siding panel adjacent the bottom side of the box. (Fig. 2 of Hooper).
Regarding claim 5, wherein between four and forty siding panels are arranged in the box. (Fig. 3 of Balmer). 
Regarding claim 8, wherein the support member (100 of Culpepper) is secured along at least a portion of a length of the siding panel (Fig. 2).
Regarding claim 9, wherein support member (100) has a length of about 2 in. to about 24 in ([0061], Fig. 2 of Culpepper).
Regarding claim 10, wherein the front face of the siding panel (200 of Culpepper) comprises an upper region (202) and a lower region (208 of Culpepper).
Regarding claim 11, wherein the width of the upper region (202) is in the range of about 2 in. to about 10 in and the width of the lower region (212) is in the range of about 2 in. to about 10 in (Fig. 3A of Culpepper).
Regarding claim 12, wherein the support member is constructed of a material having a coefficient of linear expansion similar to the coefficient of linear expansion of the material the siding panel (both the siding panel and support structure can be constructed of the same material-polymeric or plastic [0058] and [0084] of Culpepper).

Claim 6-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Balmer et al. (US 20110042252 A1) in view of Culpepper et al. (US 20180202166 A1), and Hooper (US 20050229548 A1), and in further view of Fluent (US 5024045 A).
Regarding claim 6, Balmer as modified above teaches the method comprising: packaging a one or more boxes of siding panels (See claim 1 rejection above).
Balmer as modified above does not expressly disclose a method for providing palletized siding panels; and arranging the one or more boxes on a pallet, such that one hundred and twenty-eight panels are disposed on the pallet.
Fluent teaches a method for providing palletized panels (Fig. 1, Abstract) ; and arranging the one or more boxes (40) on a pallet (41).
Therefore, it would have been an obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packaging of the panels as taught by Balmer as modified above, by incorporating the packaging method of palletizing the panels as taught by Fluent. Doing so would provide an automated means for a pre-determined number of loaded and sealed containers to be automatically stacked in a pre-specified pattern, according to a computer control program, on a pallet for shipment to the end user (Col 3 lines 20-27). Furthermore, It would have been obvious to one having ordinary skill in the art before the effective filing 
Regarding claim 7, Balmer as modified above teaches the method comprising: packaging a one or more boxes of siding panels (See claim 1 rejection above).
Balmer as modified above does not expressly disclose a method for providing palletized siding panels; and arranging the one or more boxes on a pallet, such that between 30 and 350 panels are disposed on the pallet.
Fluent teaches a method for providing palletized panels (Fig. 1, Abstract) ; and arranging the one or more boxes (40) on a pallet (41).
Therefore, it would have been an obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packaging of the panels as taught by Balmer as modified above, by incorporating the packaging method of palletizing the panels as taught by Fluent. Doing so would provide an automated means for a pre-determined number of loaded and sealed containers to be automatically stacked in a pre-specified pattern, according to a computer control program, on a pallet for shipment to the end user (Col 3 lines 20-27). Furthermore, It would have been obvious to one having ordinary skill in the art before the effective filing date to arrange the boxes such that between 30 and 350 panels are disposed on the pallet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 13, Balmer as modified above teaches the method comprising: packaging one or more boxes of siding panels (See claim 1 rejection above).
Balmer as modified above does not expressly disclose a method for providing palletized siding panels; and arranging the one or more boxes on a pallet, and packaging from about eight to about thirty boxes of siding panels.
Fluent teaches a method for providing palletized panels (Fig. 1, Abstract) ; and arranging the one or more boxes (40) on a pallet (41).
Therefore, it would have been an obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packaging of the panels as taught by Balmer as modified above, by incorporating the packaging method of palletizing the panels as taught by Fluent. Doing so would provide an automated means for a pre-determined number of loaded and sealed containers to be automatically stacked in a pre-specified pattern, according to a computer control program, on a pallet for shipment to the end user (Col 3 lines 20-27). Furthermore, It would have been obvious to one having ordinary skill in the art before the effective filing date to packaging from about eight to about thirty boxes of siding panels, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Balmer et al. (US 20110042252 A1) in view of Culpepper et al. (US 20180202166 A1), Hooper .
Regarding claim 14, Balmer as modified above teaches the method of providing palletized siding panels.
Balmer as modified above does not expressly disclose spacers arranged on each side of the pallet.
Van teaches the use of spacers (spacer block, 12) arranged on each side of a pallet (Fig. 1).
Therefore, it would have been an obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for providing palletized panel as taught by Balmer as modified above, by incorporating the a spacer arranged on the pallet as taught by Van. Doing so would provide stability between the boxes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731